Judgment, Supreme Court, New York County (Renee White, J.), rendered March 29, 1994, convicting defendant, after a jury trial, of assault in the first degree and criminal possession of a weapon in the second and third degrees, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, 6 to 12 years, and 3xh to 7 years, respectively, unanimously affirmed.
Defendant’s challenges to the prosecutor’s summation are unpreserved (People v Medina, 53 NY2d 951, 952), and we decline to review them in the interest of justice. Were we to review defendant’s claims, we would find that the challenged remarks were fair comments, as they were arguments readily inferable from the evidence, and were in direct response to defense counsel’s summation (People v Shaw, 228 AD2d 291). Concur—Milonas, J. P., Nardelli, Williams, Mazzarelli and Andrias, JJ.